Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-11, 15, 16, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Austel (Pub. No. US 2016/0321051) in further view of Jagannath (Pub No. US 2018/0032322)
Claim 1, Austel teaches “a method comprising: receiving, by a computing device, a request to perform a configuration process for configuring a cloud computing environment, wherein the configuration process includes a first phase in which virtual resources are deployed in the cloud computing environment and a second phase in which software or services are configured in the cloud computing environment ([0003] A method and system of specifying, deploying and managing composite applications may be provided. The method, in one aspect, may comprise receiving a solution descriptor (i.e. request) comprising a set of component workload units, a component workload unit describing a deployable application component with application binary, configuration parameters and dependency declarations. The method may also comprise receiving an environment descriptor specifying a set of target platforms and plugins available in an execution environment. The method may further comprise generating, based on the solution descriptor and the environment descriptor, a list of tuples comprising compatible workload-plugin-platform combinations. [0016] Briefly, cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.): and in response to the request: accessing, by the computing device, a database that specifies relationships between a plurality of orchestration tools and a plurality of functional capabilities of the plurality of orchestration tools ([0032] In one embodiment, the deployer may instantiate all plugins available in the environment, and for each combination of workload unit and target platform, interrogate the plugin to determine whether the combination is supported or not by the plugin. In another embodiment, the plugins may declare their supported workload-platform combination in the form of schema. The schema may then be stored as meta data in the plugin registry of the environment. To determine compatibility, the deployer validates the workload declaration against the plugin schema. And this may be facilitated by advanced features of databases.), each orchestration tool in the plurality of orchestration tools being a respective piece of software that is correlated in the database to at least one functional capability among the plurality of functional capabilities associated with implementing the configuration process ([0043] The work units described in FIG. 1 may be of different component application types. The component application types may include one or more of the following: analytics, web applications, applications, document containers, and/or others. The component application type may be an analytic and the analytic plug-in element may gather the following information from one or more platforms (e.g., PaaS), e.g., including web application name, package, number of instances, amount of memory, environment variables, and services to bind with.): selecting, by the computing device, a first orchestration tool from among the plurality of orchestration tools based on a first relationship in the database between the first orchestration tool and a first functional capability among the plurality of functional capabilities, wherein the first relationship indicates that the first orchestration tool is superior to a second orchestration tool in at least one way with respect to implementing the first phase of the configuration process ([0034] At 210, the compatibility tuple list may be pruned. For example, for any given workload unit W, there may exist multiple tuples (W, P_i, F_j). A resolution is made to determine a unique tuple (W, P, F). This may be accomplished through weighting the plugins and/or the target platforms, sorting the tuples according to a combination of the weights and picking the tuple with the highest weight. Additionally, the solution descriptor may allow the developer to specify the preferred plugin and/or platform by their identifiers (IDs) and/or names. If the preferred combination is found in the compatible tuple list, it may be preferentially selected.) selecting, by the computing device, the second orchestration tool from among the plurality of orchestration tools based on a second relationship in the database between the second orchestration tool and a second functional capability among the plurality of functional capabilities, wherein the second relationship indicates that the second orchestration tool is superior to the first orchestration tool in at least one way with respect to implementing the second phase of the configuration process ([0034] “At 210, the compatibility tuple list may be pruned. For example, for any given workload unit W, there may exist multiple tuples (W, P_i, F_j). A resolution is made to determine a unique tuple (W, P, F). This may be accomplished through weighting the plugins and/or the target platforms, sorting the tuples according to a combination of the weights and picking the tuple with the highest weight. Additionally, the solution descriptor may allow the developer to specify the preferred plugin and/or platform by their identifiers (IDs) and/or names. If the preferred combination is found in the compatible tuple list, it may be preferentially selected.” Examiner notes further explained below, a database plugin would obviously be selected over an app plugin to configure a database component); and performing, by the computing device, the requested configuration process by causing the first orchestration tool to implement the first phase and the second orchestration tool to implement the ([0030] First, plugins can define dynamic properties (variables), associate them with a workload unit object, and query the values of these dynamic properties. This mechanism enables the plugins to pass information among themselves. This ultimately enables a solution developer to express dependency between workload units by referencing dynamic properties of a dependent workload unit in environment variables of a depending workload unit's own specification. Second, a plugin can dynamically generate new workload units that are needed to carry out the overall deployment of the solution. For example, to consume certain platform services in the micro-service architecture, a web-app plugin may install docker container based "sidecar" components dynamically. [0035] Once a unique plugin-platform combination has been determined for each and every workload unit in the solution descriptor, the deployer goes into the dependency resolution phase to determine the execution order of these tuples. Dependency between workload units is created when one unit requires deployment-time dynamic properties from another. For example, the front end web application is configured with the Internet Protocol (IP) address and port number of the database container instance. In one embodiment, this is done by specifying an environment variable in one workload unit (e.g., the front end web app) that references dynamic properties in another workload unit (e.g., the IP and port number of the database docker instance).)”.
However, Austel may not explicitly teach the remaining limitations.
Jagannath teaches as evidence the following “each orchestration tool in the plurality of orchestration tools being a respective piece of downloadable software ([0013] DevOps application deployment packages may be provided deployment tool plugins associated with the determined application deployment tools and the deployment tool plugins may execute deployment operations based on deployment properties included in the DevOps application deployment packages to deploy DevOps applications using the determined application deployment tools.)” the second orchestration tool being different from the first orchestration tool and the second functional capability being different from the first functional capability ([0023] Application deployment tools 120 may configure DevOps application deployment environment 130 by configuring various servers or other computing systems (e.g., cloud computing systems, local computing systems, virtual machines, etc.) of DevOps application deployment environment 130 to host and run components of DevOps applications. For example, application deployment tools 120 may configure server 131 to host and run web component 132 and may configure server 133 to host and run database component 134.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jagannath with the teachings of Austel in order to provide a system that teaches as evidence plugins of Austel provide deployment support based upon application component type. The motivation for applying Jagannath teaching with Austel teaching is to provide a system that allows for selecting an optimum deployment tool. Together Austel, Jagannath teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Jagannath with the teachings of Austel by known methods and gained expected results. 
Claim 2, the combination teaches the claim wherein Austel  teaches “the method of claim 1, wherein the database is a lookup table, and the first phase includes at least one of: (i) provisioning a virtual machine; (ii) configuring a particular network resource in the cloud computing environment ([0016] Briefly, cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.); (iii) configuring a particular data-storage resource for use in the cloud computing environment; or (iv) configuring the cloud computing environment to have an autoscaling capability in which an amount of computer resources dedicated to a task is increased or decreased based on conditions of the cloud computing environment”.
Claim 3, the combination teaches the claim wherein Austel  teaches “the method of claim 1, wherein the first relationship is expressed as a score in the database ([0033] With this list of compatibility tuples, the deployer validates that solution and environment are compatible. Thus, at 208, it is determined whether the solution (component application) and environment are compatible. The solution and environment are compatible if and only if for each workload unit W in the solution, there exists a tuple (W, P, F) in the list. If the solution and environment are not compatible, the deployer aborts the deployment and cleans up at 216.)”.
Claim 4, the combination teaches the claim wherein Jagannath teaches “The method of claim 1, wherein the first functional capability includes at least one of: (i) the ability of the first orchestration tool to configure the cloud computing environment using a predesignated provider of cloud services; (ii) the ability of the first orchestration tool to configure the cloud computing environment to have a particular piece of software ([0037] Deployment tool plugins 113 may instruct associated application deployment tools 120 to configure DevOps application deployment environment 130 by translating the deployment properties included in a DevOps application deployment package to low-level implementation instructions understandable by application deployment tools 120. As an example, where a DevOps application deployment package specifies the location of a .WAR file of a DevOps application to be deployed as a deployment property, a deployment tool plugin 113 associated with a Chef application deployment tool 120 may provide low-level implementation instructions understandable by the Chef application deployment tool 120 to deploy the specified .WAR file as web component 132 on server 131.); (iii) the speed at which the first orchestration tool installs or executes software in the cloud computing environment; (iv) the speed at which the first orchestration tool deploys a virtual machine in the cloud computing environment; (v) the speed at which the first orchestration tool deploys a virtual resource in the cloud computing environment; or (vi) the ability of the first orchestration tool to debug an error”.
Rational to claim 1 is applied here.
Claim 8, “a system comprising: a processor; and a non-transitory computer-readable medium on which instructions executable by the processor are stored for causing the processor to: receive a request to perform a configuration process for configuring a cloud computing environment, wherein the configuration process includes a first phase in which virtual resources are deployed in the cloud computing environment and a second phase in which software or services are configured in the cloud computing environment; and in response to the request: access a database that specifies relationships between a plurality of orchestration tools and a plurality of functional capabilities of the plurality of orchestration tools, each orchestration tool in the plurality of orchestration tools being a  is similar to clam 1 and therefore rejected with the same references and citations.
Claim 9, “the system of claim 8, wherein the database is a lookup table, and the first phase includes at least one of: (i) provisioning a virtual machine; (ii) configuring a particular network resource in the cloud computing environment; (iii) configuring a particular data-storage resource for use in the cloud computing environment; or (iv) configuring the cloud computing environment to have an autoscaling capability in which an amount of computer resources dedicated to a task is increased or decreased based on conditions of the cloud computing environment” is similar to clam 2 and therefore rejected with the same references and citations.
Claim 10, “the system of claim 8, wherein the first relationship is expressed as a score in the database” is similar to clam 3 and therefore rejected with the same references and citations.
Claim 11, “the system of claim 8, wherein the first functional capability includes at least one of: (i) the ability of the first orchestration tool to configure the cloud computing environment using a predesignated provider of cloud services; (ii) the ability of the first orchestration tool to configure the  is similar to clam 4 and therefore rejected with the same references and citations.
Claim 15, “a non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to: receive a request to perform a configuration process for configuring a particular task in a cloud computing environment, wherein the configuration process includes a first phase in which virtual resources are deployed in the cloud computing environment and a second phase in which software or services are configured in the cloud computing environment; access a database that specifies relationships between a plurality of orchestration tools and a plurality of functional capabilities of the plurality of orchestration tools, each orchestration tool in the plurality of orchestration tools being a respective piece of downloadable software that is correlated in the database to at least one functional capability among the plurality of functional capabilities associated with implementing the configuration process; a first orchestration tool from among the plurality of orchestration tools based on a first relationship in the database between the first orchestration tool and a first functional capability among the plurality of functional capabilities, wherein the first relationship indicates that the first orchestration tool is superior to a second orchestration tool in at least one wav with respect to implementing the first phase of the configuration process the second orchestration tool from among the plurality of orchestration tools based on a second relationship in the database between the second orchestration tool and a second functional capability among the plurality of functional capabilities, the second orchestration tool being different from the first orchestration tool and the second functional capability being different from the first functional capability, wherein the second relationship indicates that the second orchestration tool is superior to the first orchestration tool in at least one way with respect to implementing the second phase of the configuration process; and perform the requested configuration process by causing the first orchestration tool to implement the first phase and the second orchestration tool to implement the  is similar to clam 1 and therefore rejected with the same references and citations.
Claim 16, “the non-transitory computer-readable medium of claim 15, wherein the database is a lookup table, and the first part of the particular task phase includes at least one of: (i) provisioning a virtual machine; (ii) configuring a particular network resource in the cloud computing environment; (iii) configuring a particular data-storage resource for use in the cloud computing environment; or (iv) configuring the cloud computing environment to have an autoscaling capability in which an amount of computer resources dedicated to a task is increased or decreased based on conditions of the cloud computing environment” is similar to clam 2 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory computer-readable medium of claim 15, wherein the first functional capability includes at least one of: (i) the ability of the first orchestration tool to configure the cloud computing environment using a predesignated provider of cloud services; (ii) the ability of the first orchestration tool to configure the cloud computing environment to have a particular piece of software; (iii) the speed at which the first orchestration tool installs or executes software in the cloud computing environment; (iv) the speed at which the first orchestration tool deploys a virtual machine in the cloud computing environment; (v) the speed at which the first orchestration tool deploys a virtual resource in the cloud computing environment; or (vi) the ability of the first orchestration tool to debug an error” is similar to clam 4 and therefore rejected with the same references and citations.
Claim 21, the combination teaches the claim, wherein Austel teaches “the method of claim 1, wherein the plurality of orchestration tools are configured to provision and manage resources in the cloud computing environment ([0016] Briefly, cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.. 
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Austel in view of Jagannath in further view of Bacher (Pub. No. US 2016/0105493).
Claim 5, the combination may not explicitly teach the limitations.
Bacher teaches “The method of claim 1, wherein: the first phase includes configuring the cloud computing environment using a particular provider of cloud services; the first relationship indicates that the first orchestration tool has the first functional capability, the first functional capability involving configuring the cloud computing environment using the particular provider of cloud services; and another relationship in the database between another orchestration tool among the plurality of orchestration tools and the first functional capability indicates that the other orchestration tool lacks the first functional capability such that the other orchestration tool is incapable of configuring the cloud computing environment using the particular provider of cloud services ([0020] In addition, or as an alternative, performing the second and/or a further one of the iterations comprises replacing at least one of the second nodes of the previously generated intermediate pattern by one or more other second nodes of the resource catalog. The replaced second node is incapable of enabling a deployment engine to instantiate the one or more resources represented by the replaced second node. The one or more other second nodes are either capable or incapable of enabling a deployment engine to instantiate the one or more resources represented by the replaced second node. The at least one replaced second node may also be referred to as an "abstract second node", i.e., a second node incapable of enabling a deployment engine to instantiate the one or more resources represented by the second node. A second node capable of enabling a deployment engine to instantiate the one or more resources represented by the second node may be referred to as "concrete node". An iterative replacement of abstract second nodes by one or more concrete second nodes may be advantageous as iterative refinement of second nodes may eventually result in the generation of a concrete pattern comprising specific resource specifications that enable a deployment engine to automatically instantiate and/or control all resources of the target ITI capable of providing the runtime environment required by the application.)”.

Claim 12, “the system of claim 8, wherein: the first phase includes configuring the cloud computing environment using a particular provider of cloud services; the first relationship indicates that the first orchestration tool has the first functional capability, the first functional capability involving configuring the cloud computing environment using the particular provider of cloud services; and another relationship in the database between another orchestration tool among the plurality of orchestration tools and the first functional capability indicates that the other orchestration tool lacks the first functional capability such that the other orchestration tool is incapable of configuring the cloud computing environment using the particular provider of cloud services” is similar to clam 5 and therefore rejected with the same references and citations.
Claim 19, “the non-transitory computer-readable medium of claim 15, wherein: the first phase includes configuring the cloud computing environment using a particular provider of cloud services; the first relationship indicates that the first orchestration tool has the first functional capability, the first functional capability involving configuring the cloud computing environment using the particular provider of cloud services; and another relationship in the database between another orchestration tool among the plurality of orchestration tools and the first functional capability indicates that the other orchestration tool lacks the first functional capability such that the other orchestration tool is incapable of configuring the cloud computing environment using the particular provider of cloud services” is similar to clam 5 and therefore rejected with the same references and citations.
Claim 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Austel in view of Jagannath in further view of Anderson (Pat. No. US 9,875,086).
Claim 6, the combination may not explicitly teach the limitations.
Anderson teaches “the method of claim 1, wherein the first relationship indicates that the first orchestration tool is capable of performing the first functional capability faster than at least one other orchestration tool specified in the database ([Col. 9 Line 64- Col. 9, Line 8] At step 625, the process compares performance metrics of the service data records of the selected MRE type and identifies the optimal MRE for the application. For example, the process may identify five database MRE type service data records and identify the service data record and corresponding MRE having the lowest latency metrics if utilized with the application's other microservices. The process then computes an adjusted performance level of the application if the application were to use the optimal MRE instead of the MRE currently in use.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Anderson with the teachings of Austel, Jagannath in order to provide a system that teaches as evidence software of Austel may be further selected based upon speed. The motivation for applying Anderson teaching with Austel, Jagannath teaching is to provide a system that allows for utilizing different tools based upon different criteria. Together Austel, Jagannath, Anderson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Anderson with the teachings of Austel, Jagannath by known methods and gained expected results. 
 Claim 13, “the system of claim 8, wherein the first relationship indicates that the first orchestration tool is capable of performing the first functional capability faster than at least one other orchestration tool specified in the database” is similar to clam 6 and therefore rejected with the same references and citations.
Claim 20, “the non-transitory computer-readable medium of claim 15, wherein the first relationship indicates that the first orchestration tool is capable of performing the first functional capability faster than the second orchestration tool” is similar to clam 6 and therefore rejected with the same references and citations.
Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Austel in view of Jagannath in further view of Catalano (Pub. No. US 2014/0201218).
Claim 7, the combination may not explicitly teach the limitations.
Catalano teaches “the method of claim 1, wherein: the first phase includes allocating computing resources for a cluster of nodes that forms at least a portion of the cloud computing environment ([0031] Moreover, a container can be associated with a resource affinity. In some embodiments, affinities can specify that all workloads within a given container must be deployed on the same resource (e.g., same type and/or instance of resource), or conversely, cannot be deployed on the same resource. Examples of a resource can include, but are not limited to, a host, a cluster, a cloud, a network, etc. As such, network affinities can specify that workloads within network-affinity containers must be deployed on a particular network resource(s), whereas host affinities can specify that workloads within host-affinity containers must be deployed at a particular host(s), and so forth.); and the second phase includes installing software on the cluster of nodes([0050] In addition to providing ranked deployment options that result in optimized application deployment in compliance with deployment polices, various embodiments of the present disclosure can also provide packaging constructs useful in distributing, installing, and configuring applications (or services) and their respective data within a cloud and platform agnostic framework. FIG. 3 illustrates an example system 300 configured to store packages operable with ranked deployment options, according to an embodiment of the present disclosure.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Catalano with the teachings of Austel, Jagannath in order to provide a system that teaches as allocation of resources. The motivation for applying Catalano teaching with Austel, Jagannath teaching is to provide a system that allows for additional resources when optimizing an application. Together Austel, Jagannath, Catalano teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Catalano with the teachings of Austel, Jagannath by known methods and gained expected results. 
Claim 14, “the system of claim 8, wherein: the first phase includes allocating computing resources for a cluster of nodes that forms at least a portion of the cloud computing environment; and the  is similar to clam 7 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/             Primary Examiner, Art Unit 2199